FILED
                                                                        17-0984
                                                                        12/21/2017 5:33 PM
                                                                        tex-21448986
                                                                        SUPREME COURT OF TEXAS
                                                                        BLAKE A. HAWTHORNE, CLERK

                                    NO. 17-0984


                                   IN THE
                               SUPREME COURT
                                  OF TEXAS


                      IN THE INTEREST OF C.J.L., CHILD


                       From the First Court of Appeals;
                  Court of Appeals Cause No. 01-17-00283-CV

                       Trial Court No. 2016-02236J in the
                  314th District Court in Harris County, Texas


    TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES’
        WAIVER OF RESPONSE TO PETITION FOR REVIEW


TO THE HONORABLE JUSTICES OF THE SUPREME COURT:

      Pursuant to Rule 53.3 of the Texas Rules of Appellate Procedure,

Respondent    Texas    Department    of   Family    &   Protective   Services   (the

“Department”) waives its right to respond to the Petition for Review filed in this

proceeding. However, the Department reserves the right to file a response to the

petition for review should this Court request a response.




                                          1
                       Respectfully submitted,

                       _/s/ Michael R. Hull______________
OF COUNSEL:            MICHAEL R. HULL
VINCE RYAN             Senior Assistant County Attorney
                       State Bar No. 24003733
County Attorney        1019 Congress, 15th Floor
Harris County, Texas   Houston, Texas 77002
                       (713) 274-5138 (telephone)
                       (713) 437-4700 (facsimile)
                       michael.hull@cao.hctx.net (e-mail)

                       ATTORNEY FOR RESPONDENT
                       TEXAS DEPARTMENT OF FAMILY
                       & PROTECTIVE SERVICES




                         2
                          CERTIFICATE OF SERVICE

      I hereby certify that on this 21st day of December, 2017, a true and correct

copy of the foregoing, Respondent Texas Department of Family & Protective

Services’ Waiver of Response to Petition for Review, was delivered via electronic

service, facsimile, e-mail, certified mail, return-receipt requested, or hand-delivery,

to the following:

Counsel for Petitioner J.W.L.:
Donald M. Crane
CRANE LANE LLP
810 S. Mason Rd., Ste. 350
Katy, Texas 77450
(281) 392-5383 (facsimile)
donmcrane@gmail.com (e-mail)

Attorney Ad Litem for Child C.J.L.:
Michael F. Craig
1533 W. Alabama St., Ste. 100
Houston, Texas 77006
cps@burlesoncraig.com

                                           _/s/ Michael R. Hull_______
                                           MICHAEL R. HULL
                                           Senior Assistant County Attorney




                                          3